Citation Nr: 1729359	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The appellant had active service from May 31, 1973, to June 26, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  Although the appellant currently resides within the jurisdiction of the Regional Office (RO) in St. Petersburg, Florida, because this appeal concerns a claim of entitlement to nonservice-connected disability pension benefits, the PMC retains jurisdiction.  

The appellant's claim was remanded by the Board in July 2014 in order to schedule him for a Board hearing at the RO.  The appellant testified at a Board videoconference hearing in June 2015.  A transcript of that hearing has been associated with the claims file.  In correspondence dated in February 2017, the appellant was advised that the Veterans Law Judge who conducted the June 2015 hearing was no longer employed at the Board, and he was given the opportunity to request an additional hearing.  However, the appellant did not respond to the February 2017 correspondence.  As such, the Board finds that there has been substantial compliance with the its July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDINGS OF FACT

1.  The appellant did not serve on active duty for at least 90 days during a period of war.

2.  The appellant was not discharged or released from active duty, active duty for training, or inactive duty for training due to a disability adjudged service-connected without presumptive provisions of law; at the time of discharge, the appellant did not have a service-connected disability; and the appellant does not currently have a service-connected disability.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, although no notice was sent to the appellant regarding his claim for nonservice-connected pension, the Board finds that VA was not required to comply with the notice and duty to assist provisions because, as discussed below, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).  

VA nonservice-connected pension benefits are payable to a veteran who is permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements of that section if he served in active 
military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Here, the appellant contends that he incurred a medical condition during service for which he was discharged and, therefore, he does not have to meet the 90-day active duty time requirement.  Specifically, he asserts that a heart condition was diagnosed when he was in service and should have been listed upon his discharge.  

At the outset, the Board finds that the appellant's service was in 1973 during the Vietnam War era and, consequently, there is no issue as to war-time service.  Rather, the issue is whether the appellant's service meets the requisite time requirement for eligibility to nonservice-connected pension.  

The appellant's enlistment examination indicated that he was examined for enlistment into the Army on May 24, 1973, at which time his heart and vascular system were noted to be within normal limits.  The appellant was also noted to be overweight, at 73 inches and 249 pounds.  On the appellant's corresponding Report of Medical History at enlistment, he denied any history of heart trouble, palpitation or pounding heart, or pain or pressure in chest.  The appellant entered service under the Medical Remedial Program (MREP) for being overweight.  On May 31, 1973, the appellant was authorized treatment for an overweight/underweight condition at Armed Forces Entry and Examination Station (AFEES) in Detroit, Michigan.  It was noted that he had a weight problem for some time, and that he had no history of endocrine difficulties associated with his weight disorder.  He was placed on a weight reduction program at the Walson Army Hospital, in Fort Dix, New Jersey.  Eventually, a report dated June 19, 1973, indicated that the clinical impression was that the appellant remained overweight and would be unable to lose the desired weight.  It was indicated that he was unfit for enlistment and failed to complete the requirements of the MREP for his overweight condition.  As such, it was determined that he should be separated under Army Regulation 635-200, chapter 5-3.  The appellant's separation examination indicated that he was examined for separation from the Army on June 19, 1973, at which time his heart and vascular system were again noted to be within normal limits.  The examination report noted that the appellant suffered from exogenous obesity, at 73 inches and 248 pounds.  On the appellant's corresponding Report of Medical History at separation, he again denied any history of heart trouble, palpitation or pounding heart, or pain or pressure in chest.  

In short, contrary to the appellant's assertions, there is no contemporaneous evidence suggesting that he was diagnosed as having a heart condition during his 26-day period of service.  Even the appellant's own Report of Medical history at the time of his June 1973 separation service denied the existence of any cardiac symptomology.  

The appellant's period of active duty service lasted merely 26 days.  Because the appellant has not been adjudged as having a service-connected disability, he cannot avoid the 90-day active duty requirement for eligibility of nonservice-connected pension on the basis that he was "discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified discharge for disability (38 U.S.C. 1521(j))."  38 C.F.R. § 3.3(a)(3)(ii).  

In conclusion, the Board finds that entitlement to nonservice-connected pension has not been established because the appellant did not serve on active military, naval or air service for 90 days or more.  


ORDER

Entitlement to nonservice-connected pension is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


